xCourt  of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   September 13, 2018

The Court of Appeals hereby passes the following order:

A19D0052. LAZANDRA DARDY v. MACON HOUSING AUTHORITY.

       Lazandra Dardy, defendant in the dispossessory proceeding below, has filed an
application for discretionary appellate review of the trial court’s judgment in favor of
the landlord. On September 4, 2018, we dismissed Dardy’s application on the ground
that she was required to appeal to the state court or superior court before seeking
review in this Court. That conclusion, however, was incorrect. The judgment in this
case was issued by the “Civil & Magistrate Court of Bibb County.” Upon inquiry by
our Clerk’s Office, we have learned that the judgment was issued by a judge of the
Civil Court. A final judgment of the Civil Court of Bibb County may be appealed in
the same manner as a judgment by the Superior Court of Bibb County. See Middle
Ga. Bank v. Continental Real Estate & Assoc., 168 Ga. App. 611 (309 SE2d 893)
(1983). Accordingly, our order of September 4, 2018, is hereby VACATED and the
application is REINSTATED.
      As to Dardy’s request for appellate review, it is unclear why Dardy filed an
application for discretionary appeal rather than a direct appeal. No provision of
OCGA § 5-6-35 (a) appears to apply to this case. Thus, the civil court’s order appears
to be subject to direct appeal.
      We will grant a timely filed application for discretionary appeal if the lower
court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED, and Dardy shall have ten days from the date of this
order to file a notice of appeal in the trial court. If she has already filed a timely notice
of appeal in the trial court, she need not file a second notice. The clerk of the civil
court is directed to include a copy of this order in the appeal record transmitted to this
Court.




         Court of Appeals of the State of Georgia
                Clerk’s Office, Atlanta,____________________
                                          09/13/2018
                I certify that the above is a true extract from
         the minutes of the Court of Appeals of Georgia.
                Witness my signature and the seal of said court
         hereto affixed the day and year last above written.


                                                         , Clerk.